Title: Wednesday 24th.
From: Adams, John Quincy
To: 


       This morning the Courier lost herself in the fog but at about ten o clock we found her again. I will now give a list of the names of the officers and principal passengers on board the Sensible.
       Captain Bidé de Chavagnes. A chevalier of the order of Saint Louis and captain of his most Christian Majesty’s frigate La Sensible.
       Le Chevalier de Gois briand Goësbriand 2’d in command
       Mr. Riordan Le Chevalier D’Arriardant
       Mr. Painker Le Chevalier de Pincaire
       Mr. Denian
       
       Mr. Du Breuil Breville auxiliary officers.
       Mr. De La Guérivieres Le Chevalier de Guerivierre
       Mr. De La Roche la Roche de St. André. Midshipmen.
       Mr. le major
       Passengers
       Coll. Fleury, a French Gentleman Coll. in the American army
       Mr. De Moléon
       Mr. De Lancuville
       Mr. Delacolombe other French Gentlemen in the american army
       There are a Great Number of other french Gentlemen whose names I don’t know.
       American Gentlemen
       Mr. Allen
       Mr. Dana
       Mr. Thaxter
       My Pappa
       Boys
       Sammy Cooper Johonnot
       My Brother Charles and myself.
       
        Sammy Cooper whom I have before spoke of is a very agreable young Gentleman and makes the passage much less tedious to me than it would be if he had not came with us.
       
       At about 12 o clock we sounded and found bottom at thirty fathom deep. We fish’d a half an hour but caught nothing. Very foggy all day till about 6 o clock PM it clear’d up. 9 o clock. A fresh breeze from the west. Sailors say that when there is a bad wind drink a bowl of punch upon the Captson and the wind will come right. Mr. Dana Mr. Allen and Mr. Thaxter try’d the experiment and the wind changed and came fair; there’s super stition for you.
      